Citation Nr: 1716817	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease with lumbar strain (low back disability) in excess of 20 percent prior to July 8, 2009, and from March 3, 2014, forward.

2.  Entitlement to total disability based on individual unemployability (TDIU). 

3.  Entitlement to service connection for right hip arthritis or a disability, to include as secondary to the low back disability.

4.  Entitlement to service connection for left hip arthritis or a disability, to include as secondary to the low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2012, the Veteran and his spouse testified at a Board hearing at the RO.  In November 2015, the Board notified the Veteran that a transcript of this hearing was of record, but that the Veterans Law Judge who conducted that hearing was not available to participate in a decision, and offered him the opportunity to testify at another hearing.  The Veteran responded in December 2015 that he did not want another hearing.

In August and December 2013, the Board remanded the issue of entitlement to a rating in excess of 20 percent for the low back disability to the agency of original jurisdiction (AOJ) for additional development.  

In May 2014, the AOJ granted a separate rating of 20 percent for right lower extremity radiculopathy, as associated with the low back disability, effective since April 18, 2008, the date of the Veteran's increased rating claim. 

In November 2014, the Board issued a decision granting a 40 percent rating for the Veteran's low back disability, for the period from July 28, 2009, through March 13, 2014; but finding that the evidence warranted only a 20 percent rating prior to and after those dates, thereby assigning staged ratings.  The Board also determined that a claim for TDIU had been raised by the record because there were assertions of unemployability due, in part, to the Veteran's low back disability for the entire appeal period.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the TDIU issue, and referred other raised issues of service connection for chronic pain syndrome and for acquired psychiatric disorder.  

The Veteran appealed from the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, pursuant to a Joint Motion for Remand by VA and the appellant, the Court partially vacated and remanded the Board's decision for compliance with the directives in the Joint Motion.  In particular, the Joint Motion noted that the November 2014 decision was favorable in awarding a 40 percent rating for the low back disability, effective from July 8, 2009, through March 2, 2014; and stated that the Veteran was not appealing this portion of this decision.  The Joint Motion stated that the Veteran was also not disputing the Board's decision to refer, rather than remand, the questions of entitlement to service connection for secondary disabilities; and that the TDIU issue was not final because it had been remanded to the AOJ. 

Most recently, the Board remanded these claims to the AOJ for additional development and consideration in January 2016.  All requested actions with respect to the low back have been completed and are once again before the Board. 

As will be discussed below, however, the issues of entitlement to service connection for right and left hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2015).


FINDINGS OF FACT

1.  For the period prior to July 8, 2009, the Veteran's low back disorder was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or by any incapacitating episodes.

2.  For the period since March 3, 2014, the evidence of record shows that the Veteran's functional loss of the lumbar spine caused by pain is the equivalent of limitation of motion manifested by forward flexion of the thoracolumbar spine 30 degrees or less or by incapacitating episodes.  

3.  Since June 15, 2015, the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to July 8, 2009, the criteria for a rating in excess of 20 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2016).

2.  Since March 2, 2014, the criteria are met for a rating of 40 percent for the low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5237-5242 (2016).

3.  The criteria for a TDIU are met effective June 15, 2015.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating service connected disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's low back disability is rated as 20 percent disabling prior to July 8, 2009, and since March 2, 2014, pursuant to DC 5243, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever is higher.  38 C.F.R. § 4.71a, DC 5237-5243 (2016).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under 38 C.F.R. § 4.71a (2016), which sets forth the schedular rating criteria for the musculoskeletal system, Diagnostic Code 5010 directs VA to rate arthritis due to trauma under degenerative arthritis, or Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id. Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.

On VA examination in May 2008, the Veteran reported that his back was getting progressively worse.  He denied a history of urinary or fecal incontinence.  He indicated that he did have decreased motion, stiffness, spasms and pain in the lower back.  He also complained of radiating pain into his right leg and of weekly flare-ups of back pain.  Functional impairments during flare-ups consisted of increased pain and stiffness.  He did not have any significant incapacitating episodes in the past 12 months.  Physical examination revealed no evidence of spasms, atrophy, guarding or weakness of the thoracic sacrospinalis.  There was pain on motion of the spine and tenderness on the right side.  There was no muscle spasm, tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture was normal with antalgic gait.  There were no abnormal spinal curvatures.  Motor, sensory and reflex examinations were normal.  Range of motion testing revealed active and passive flexion to 85 degrees.  Active and passive extension was to 30 degrees.  Active and passive lateral rotation was to 30 degrees.  There was pain on active and passive motion and upon repetitive use, however, additional loss of motion was not demonstrated on flexion, extension or lateral rotation.  The examiner concluded that the current severity of the lumbar spine was mild with no true functional disability related to the back. 

In a February 2009 letter, the Veteran's private physician, Dr. C.C., reported that he had treated the Veteran over the past year for exacerbations of his chronic back pain.  Dr. C.C. reported that the Veteran's back condition had definitely worsened with limitation of activity occurring several times during the year.  It was reported that the Veteran constantly wore back support and had received both courses of oral steroids as well as a series of epidural injections due to his increased pain and worsening sciatica.  

In letter dated July 8, 2009, Dr. C.C. also reported that during the past 12 months he has noticed a deterioration of the Veteran's low back function and a marked increase in pain.  Dr. C.C. reported that he Veteran currently has low back pain with sciatica requiring daily medication.  Dr. C.C. reported that recent documentation showed restricted range of motion of the lumbar spine with forward flexion limited to 50 degrees with pain occurring at 20 degrees.  Lateral flexion was limited to 30 degrees with pain at 15 degrees and rotation was limited to 30 degrees with pain at 20 degrees.  Dr. C.C. reported that these are significant changes and evidence of progression of the Veteran's chronic degenerative disc disease with spinal stenosis.

On DBQ spine examination on March 3, 2014, the Veteran did not report any flare-ups that impacted the function of his low back.  Range of motion testing revealed flexion to 60 degrees and to 50 degrees with repetition.  Extension was to 30 degrees or greater.  Right lateral flexion was to 30 degrees or greater.  Left lateral flexion was to 30 degrees or greater.  Right lateral rotation was to 30 degrees or greater. Left lateral rotation was to 30 degrees or greater.  The examiner noted that the Veteran had less movement than normal, weakened movement and pain on movement after repetitive use of the lumbar spine.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was no muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  The Veteran was noted to have guarding of the thoracolumbar spine, however, it did not result in an abnormal gait or abnormal spinal contour.  Muscle strength testing and reflexes were normal.  Radiculopathy was demonstrated in the right lower extremity, with pain described as moderate and an overall severity of mild.  The left lower extremity was not affected.  There was no ankylosis of the spine.  There were no bowel or bladder problems.  While the examiner did note the presence of IVDS, the Veteran did not have any incapacitating episodes over the past 12 months.  The examiner noted that the Veteran's spine disability limited his ability to lift, bend and stoop.  Finally, he requires the regular use of a brace.  

A private examination conducted by Dr. Y.R., a chiropractor, in June 2015, noted the Veteran's complaints of frequent bilateral lumbar pain and spasms, which is aggravated by bending, twisting, lifting, sitting and standing.  Dr. Y.R. also noted range of motion of the lumbar spine was decreased with moderate pain.  Bed rest of 1 to 2 days was prescribed, as well as chiropractic adjustments.  

A June 2015 DBQ, completed by Dr. C.C., a diagnosis of multilevel lumbar degenerative disc disease with bilateral sciatica was confirmed.  Dr. C.C. also noted the Veteran's lumbar spine negatively impacts his ability to sit and stand.  Upon physical examination, guarding of the lumbar spine was noted.  Dr. C.C. indicated that range of motion findings were reported by Dr. Y.R.  To this extent, the Board notes that the range of motion findings are included in the private records discussed above that reflects range of motion so decreased that it impacted the Veteran's ability to perform his activities of daily living.  Dr. C.C. ultimately concluded that the Veteran's pain impacts his sleep patterns to the point of chronic sleep deprivation and his condition has continued to worsen and he cannot maintain substantial gainful employment.  

A June 2015 lay statement by a friend of the Veteran's, who reported knowing him since 2001, corroborates the account of the Veteran having significant functional impairment due to his back pain, which interfered with the Veteran's ability to accomplish his activities of daily living.

The Veteran was most recently examined in May 2016, in compliance with the January 2016 Board remand directives.  The Veteran reported low back pain with muscle spasms that radiate up the back, and sharp pain down the right leg.  Range of motion findings showed flexion limited to 70 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 20 degrees.  Pain was noted with weight bearing and also during forward the flexion and left lateral rotation movements.  The Veteran was able to perform repetitive use testing with at least three repetitions.  While the examiner indicated an examination was not conducted immediately after repetitive use over time or during flare-ups, it was noted that this examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  Further, guarding and muscle spasms were noted, which results in abnormal gait or abnormal spinal contour  There was no evidence of muscle atrophy, and deep tendon reflexes were 2+.  The examiner determined the Veteran suffers from mild radiculopathy of the right and left lower extremities.  There was no evidence of ankylosis, or bowel or bladder impairment.  The examiner indicated the Veteran suffers from IVDS but that his symptoms have not result in bed rest prescribed by a physician in the past 12 months.  Finally, the Veteran requires the regular use of a wheelchair, brace, and TENS units.  As for whether the Veteran's low back disability impacts his ability to work, the VA examiner determined the low back would limit bending, stooping, and lifting, but would not affect a sedentary job.   

In addition to his VA examinations, the Veteran has received ongoing VA treatment for his back condition and private chiropractic treatments.  These VA and private treatment records are repetitive of the findings included in the examinations noted above.  However, of particular note, the Veteran underwent a heart transplant in 2014, which necessitated convalescence following the surgery, inability to receive NSAIDs or steroidal injections despite the need for medication, and a decrease in his overall mobility.  See private treatment record from Dr. C.C., May 2015.  Shortly after his January 2014 heart transplant, it was also noted in an April 2014 VA treatment record that the Veteran injured his back during cardiac rehab that prevented him from continuing his treatment.  The treating VA physician determined the best course of action was to continue to observe and to do less strenuous exercises.  Finally, the Veteran reported a lack of stamina to a VA treating physician in July 2016.  

The Veteran has also submitted his SSA records.  The Board notes that the Veteran was awarded SSA disability benefits in 2002, primarily for cardiomyopathies, with his back listed as secondary.  

As an initial matter, the medical evidence does not reflect the Veteran had incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician and treatment by a physician at any point during the appeal period.  Therefore, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Turning first to the time period prior to July 8, 2009, the Board finds that a rating in excess of 20 percent for the Veteran's low back disorder is not warranted.  Here, the May 2008 VA examination report shows that the Veteran's forward flexion is well beyond the required 30 degrees of limitation, both with pain and without pain, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  Thus, the preponderance of the competent and probative evidence of record is against a finding of a rating in excess of 20 percent for the Veteran's low back disorder for the period prior to July 8, 2009.

For the period since March 3, 2014, however, the Board finds that the totality of the evidence warrants a higher 40 percent rating for his lumbar spine.  While the objective limitation of motion findings do not show flexion limited to 30 degrees as is required for the higher 40 percent rating, the Board notes the Veteran is competent to make statements as to the severity of his limitation of motion and the overall impact of his back disability.  Further, the Board is required to determine whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2016) and 4.45 (2016).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his VA examinations, as well as in the treatment records associated with the claims file.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2016), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Here, the evidence shows that the Veteran's low back disability warrants the higher 40 percent rating based on severity of his pain, which has been shown to cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In fact, as noted above, Dr. C.C. specifically stated in June 2015 that the Veteran's pain impacts his ability to accomplish his activities of daily living, which is corroborated by the competent lay evidence.  Given these findings, the Board concludes that the Veteran's back disability has not improved under the ordinary conditions of life and thus the 40 percent rating assigned effective since July 8, 2009, more closely reflects the Veteran's overall disability picture.  38 C.F.R. § 4.7.  This is especially so because the Veteran presumably is receiving some relief from the TENS unit he uses to treat his back.  Thus, based on these findings and the Veteran's own statements, a higher rating is warranted based on limitation of motion, with consideration of painful motion and other factors, for the period since March 3, 2014.  

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  

Here, the RO has already awarded service connection for radiculopathy of the right lower extremity associated with the low back disorder, and has assigned a 20 percent rating for this disability, effective April 18, 2013.  An additional separate rating of 10 percent was awarded for the left lower extremity, effective from June 15, 2015.  However, the Veteran has not appealed any rating assigned for radiculopathy of the right or left lower extremity as a neurological manifestation of his service-connected low back disorder.  Furthermore, there is no evidence of bowel or bladder impairment associated with the Veteran's lumbar spine disability.  Thus, a separate rating for bowel or bladder impairment is not warranted.   

In reaching the above conclusions, the Board has not overlooked the Veteran's statements, and those submitted on his behalf, with regard to the severity of his low back disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements throughout the course of his appeal with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 20 percent for the low back disability for the period prior to June 8, 2009, and higher than a 40 percent rating since March 3, 2014.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II.  TDIU

The Veteran presently seeks a TDIU, indicating that his service-connected disabilities prevent him from following and maintaining gainful employment.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Here, service connection is in effect for degenerative disc disease of the lumbar spine (40 percent disabling); radiculopathy of the right lower extremity, associated with the lumbar spine disability(20 percent); and, radiculopathy of the left lower extremity, associated with the lumbar spine disability(10 percent).  The Veteran's combined disability is currently 60 percent, since June 15, 2015.  Since his disabilities are all arising from the same body system, i.e., orthopedic, the 60 percent disability rating effective from June 15, 2015, is sufficient to meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a). 

The Veteran's VA Form 21-8940, filed in April 2015, states that he has been unemployed since 1997 due to his back, right leg and hips.  He was last working for the United States Postal Service.  Further, he indicated he completed 1 year of college and has received no further specialized training.  

The VA examinations, DBQs, private and VA treatment records, and statements in support of his claim, all show a disability picture that warrants a TDIU due to his low back disability and associated radiculopathy of the right and left lower extremities.  Specifically, it has been noted that his low back would prevent bending, lifting, and stooping, but would not impact a sedentary job.  Further, Dr. C.C. specifically found that the pain associated with the Veteran's disabilities impacts his sleep patterns to the point of chronic sleep deprivation and his condition has continued to worsen and he cannot maintain substantial gainful employment

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Unlike the regular disability rating schedule, however, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994).  Thus, when considering this specific Veteran's disabilities in connection with his employability, the evidence of record establishes entitlement to TDIU.  It is clear that the Veteran's musculoskeletal disabilities, in combination, precludes most types of employment requiring physical activities, which was his prior career and what he is capable of doing.  

Consideration of the Veteran's employability must take into account the limits placed on that type of work environment by all service-connected disabilities.  Here, the Board finds that the manifestations of the Veteran's back disability results in a clinical picture so severe as to preclude substantially gainful employment.  Thus, the Board finds that TDIU is warranted effective June 15, 2015, when the manifestations of the Veteran's back disability met the schedular criteria set forth in 38 C.F.R. § 4.16(a).  To that extent, the appeal is granted.


ORDER

Entitlement to a disability rating in excess of 20 percent for the lumbar spine prior to July 8, 2009, is denied.

Subject to the laws and regulations governing payment of monetary benefits, entitlement to a disability rating of 40 percent for the lumbar spine since March 3, 2014, is granted.   

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted effective June 15, 2015.


REMAND

At a DBQ submitted by the Veteran in June 2015, the Veteran's private physician, Dr. Y.V., diagnosed bilateral degenerative hip disease.  Dr. Y.V. also stated that the Veteran suffers from severe bilateral sciatica even upon sitting.  During the pendency of this appeal, as noted above, the Veteran established entitlement to service connection for radiculopathy of the bilateral lower extremities.  However, in statements received by the Veteran, he indicated that it is his belief he has a separate and distinct bilateral hip disorder that is due to or caused by his low back disability.  Unfortunately, this June 2015 DBQ did not provide an opinion as to the etiology of the diagnosed bilateral hip disorder.  

Additionally, the Board notes that May 2016 VA examination only provided a diagnosis of osteoarthritis of the right hip.  The VA examiner concluded the left hip was normal.  However, the medical opinion provided merely stated that the hip disorder is not as a result of or aggravated by the lumbar spine.  This is age related.  No further rationale was provided.  

In light of the deficiencies with the above examinations, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate). 

Further, the issues of entitlement to service connection for separate conditions of both hips, to include as secondary to the service-connected low back disability are inextricably intertwined with the issue of entitlement to a TDIU prior to June 15, 2015. As such, this issue must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA or private treatment records not currently associated with the claims file that are relevant to the remaining claims on appeal.  All reasonable attempts should be made to obtain such records.  

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the current nature and etiology of any diagnosed right and left hip disorder.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is to identify any current right and left hip disorders found to be present on examination.  For each currently diagnosed disorder, the examiner is to first determine whether it is a separate and distinct disability from the currently service-connected right and left radiculopathy of the lower extremity.  

For each separate and distinct disorder, the examiner is asked to offer an opinion as to whether it is at least as likely as not that such disorder had onset in service or, is otherwise related to the Veteran's military service.

The examiner is also to offer an opinion as to whether it is at least as likely as not that any current right and/ or left hip disorder is either caused or aggravated by his service-connected low back disability. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If applicable, the RO must consider whether to refer the Veteran's TDIU claim prior to June 15, 2015, to the Director, Compensation Service, for extraschedular consideration.  Thereafter, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


